By the Court. —
Lumpkin, J.,
delivering the opinion.
The writ in this case was signed by an attorney in fact, for the plaintiffs. His power was not disputed. Upon objection being made, the Court allowed the name of the attorney at law to be substituted.
We think the writ was fight as it stood. What act can not be done by an attorney in fact? A deed to land can be executed by another — why may not a declaration be signed, provided authority be given for that purpose? And here, no question is made as to the sufficiency of the power.
But even if this were not so, the amendment was allowable. An attempt had been made to sign the writ. If the declaration contained a good cause of action, that and every other formal defect was amendable, even under the Act of 1818. The time for such trifling is past.
JUDGMENT.
Whereupon, it is considered and adjudged by the Court, - that the judgment of the Court below be affirmed.